Citation Nr: 1749012	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-08 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether the reduction in evaluation of service-connected prostate cancer, status post radiation therapy, from 40 percent disabling to 20 percent disabling, effective July 8, 2015, was proper.

2. Entitlement to a disability rating in excess of 40 percent for service-connected prostate cancer, status post radiation therapy, for the period prior to May 16, 2017.

3. Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.

4. Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease.




REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and a September 2015 rating decision issued by the RO in Nashville, Tennessee.  Jurisdiction over all of the issues on appeal presently rests with the RO in Huntington, West Virginia.

This case has a complicated procedural history.  As a matter of background, the Veteran initially appealed the ratings assigned for diabetes mellitus and coronary artery disease, but after a statement of the case was issued in January 2015, he submitted a statement withdrawing his appeal of those claims.  

In March 2015, a rating decision granted service connection for coronary artery disease, with a 100 percent rating effective September 12, 2014, and a 30 percent rating assigned effective February 1, 2015.  Because a rating of 100 percent constitutes a total grant of the benefit allowed for that disability, that period of time is not presently on appeal before the Board.  Although the Veteran did not officially appeal that rating decision, additional medical evidence pertinent to that decision was submitted on March 30, 2015.  

Further, on May 11, 2015, the Veteran submitted a claim for total disability based on individual unemployability (TDIU), and specifically listed his coronary artery disease, diabetes mellitus, and prostate cancer residuals as preventing him from obtaining and maintaining gainful employment.  VA interpreted that claim to include increased rating claims for those specific disabilities.  In September 2015, the RO in Nashville issued a rating decision which continued the 30 percent rating for coronary artery disease, denied a rating in excess of 20 percent for diabetes mellitus, and decreased the rating for residuals of prostate cancer from 40 to 20 percent, effective July 8, 2015.  That rating decision also denied entitlement to TDIU. The Veteran filed a Notice of Disagreement with the rating claim determinations and following the issuance of a statement of the case, formalized his appeal to the Board.  

The Board observes that the Veteran's prostate cancer claim has been adjudicated as an increased rating claim by the RO, however, the Veteran filed a Notice of Disagreement with the reduction instituted in the September 2015 rating decision, which was made after he submitted his claim for an increased rating.  Therefore, the Board has characterized the claim above as whether the reduction was proper, and separately for an increased rating in excess of 40 percent for that disability.  Further, effective May 16, 2017, the Veteran has been granted a 100 percent rating for residuals of prostate cancer.  Therefore, the increased rating claim is limited to the time period between  May 11, 2015, (the date of his increased rating claim) to May 16, 2017 (the date of his increase to 100 percent).  

Additionally, the Board notes that the Veteran did not file a Notice of Disagreement with the denial of TDIU and therefore the claim is not before the Board.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's increased rating claim for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In reducing the Veteran's rating for residuals of prostate cancer from 40 percent to 20 percent, effective July 8, 2015, the RO failed to provide the Veteran notice of an anticipated reduction, and did not afford 60 days for the presentation of additional evidence prior to instituting the reduction.

2. For all periods on appeal, the Veteran's residuals of prostate cancer have not resulted in any voiding dysfunction requiring more than the wearing of absorbent materials requiring changing 2 to 4 times per day.

3. For all periods on appeal, the Veteran's diabetes mellitus, type II, has required treatment only by oral hypoglycemic agents, insulin, and restricted diet; his activities have not been restricted.  


CONCLUSIONS OF LAW

1. The reduction in rating from 40 percent to 20 percent for residuals of prostate cancer is void ab initio; the 40 percent rating is restored effective July 8, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.305, 3.344 (2016).

2. The criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2016).  

3. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.119, DC 7913 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2015.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board observes that rating reduction appeals have separate due process requirements under 38 C.F.R. § 3.105 (2016).  As they are relevant to the Board's holding in that issue, the due process considerations for that claim will be discussed in more detail below.  


II. Rating Reduction

The Veteran asserts that the reduction of his disability rating for residuals of prostate cancer, from 40 percent to 20 percent, effective July 8, 2015, was improper.  The Board agrees.  

Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2016). The United States Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Specifically, in order for a rating reduction to be proper, VA must comply with the due process requirements found under 38 C.F.R. § 3.105(e) (2016).  "Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id. 

As a matter of background, the Veteran was initially granted service connection for prostate cancer with a 100 percent disability rating in a December 2009 rating decision.  A December 2013 rating decision proposed to reduce that rating to 20 percent, effective December 16, 2013.  The Veteran was afforded the opportunity to respond and he submitted medical evidence regarding the severity of his prostate cancer residuals, and a May 2014 rating decision instituted a decrease in rating to 40 percent, rather than 20 percent, effective August 1, 2014.  The Veteran appealed that reduction, but following the issuance of a statement of the case in January 2015, finding the reduction to be proper, he withdrew his appeal of that reduction.  In May 2015, the Veteran submitted his claim for TDIU, which VA interpreted as an increased rating claim for residuals of prostate cancer.  The Veteran was afforded a VA examination in connection with his claim in July 2015, and in September 2015, a rating decision instituted a decrease from 40 percent to 20 percent, effective July 8, 2015, the date of his VA examination.

The Board finds that in reducing the Veteran's disability evaluation from 40 percent to 20 percent, the RO failed to comply with the due process provisions required by 38 C.F.R. § 3.105(e).  The Veteran was not informed of any contemplated action prior to it being taken, and was not given 60 days for the presentation of additional evidence to show that compensation should be continued at the previous level.  As such, the reduction in evaluation for residuals of prostate cancer is void ab initio, and the 40 percent rating restored, effective July 8, 2015.  

III. Increased Disability Ratings

In addition to his disagreement with the rating reduction for residuals of prostate cancer, as that reduction was made following a claim for increased rating, the Veteran also seeks a rating in excess of the restored 40 percent for that disability.  He also seeks an initial rating in excess of 30 percent for coronary artery disease, and an increased rating in excess of 20 percent for diabetes mellitus.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's residuals of prostate cancer and diabetes mellitus, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the appropriateness of staged ratings is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where, as in the case of the Veteran's coronary artery disease, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Board will address each disability separately.

A. Residuals of Prostate Cancer

As is addressed above, the Board has found that the rating reduction from 40 percent to 20 percent is void ab initio, and therefore, the Veteran's residuals of prostate cancer from May 11, 2015, to May 16, 2017, is presently rated as 40 percent disabling.  He asserts he is entitled to a rating in excess of 40 percent.  However, the Board finds that a rating in excess of 40 percent should be denied.

The Veteran's residuals of prostate cancer are rated under Diagnostic Code 7528, which compensates for malignant neoplasms of the genitourinary system.  Under the applicable diagnostic criteria, a 100 percent rating is assigned for malignant prostate cancers.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2016).  As is discussed above, the Veteran withdrew his initial appeal of the initial reduction to 40 percent for residuals of prostate cancer.  Therefore, the issue on appeal requires the Board to exclusively consider ratings based on the residuals of voiding dysfunction (the evidence of record does not show renal dysfunction pathology).  

The Veteran's residuals are presently rated as a voiding dysfunction.  Under the applicable diagnostic criteria, a 40 percent rating is assigned when the residuals require the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2016).

The Veteran's claim was filed in May 2015, and in July 2015, the Veteran was afforded a VA examination which found his prostate cancer to be in remission.  His subsequent voiding dysfunction required absorbent materials which must be changed less than 2 times per day.  He did not require the use of an appliance.  Increased urinary frequency included daytime voiding interval between 2 and 3 hours, and nighttime awakening to void between 3 and 4 times per night.  The Veteran did suffer from erectile dysfunction (which is separately service connected and not on appeal).  No other residual conditions or complications were found due to his prostate cancer or treatment, and renal dysfunction was explicitly ruled out.  The examiner stated that the Veteran.  

The Veteran did not submit any further private medical evidence regarding his prostate cancer residuals.  

A VA treatment record dated June 30, 2015, indicates that he was voiding well with no hematuria or dysuria.  A January 2016 VA primary care note recorded no change in urination, hesitancy, dysuria, nocturia, or hematuria.  An October 2016 urinary outpatient note reported urinary leakage approximately 2 times per week.  A February 2017 note showed elevating prostate specific antigens (PSA), but improved urine symptoms.  In April 2017, the Veteran reported a history of worsening incontinence, but frequency was not discussed.  On May 18, 2017, a VA treatment report indicated a recurrence of prostate cancer had been diagnosed, as well as metastasis to the bones.  

Essentially, the Board finds that for all periods between May 11, 2015, to May 16, 2017, there has been no evidence of continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  As such, a rating in excess of 40 percent cannot be granted under the diagnostic criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

B. Diabetes Mellitus, Type II

The Veteran is presently rated as 20 percent disabling for diabetes mellitus, type II.  He contends that his disability should be afforded a higher rating.  After careful review, the Board finds that a higher rating should not be granted.  

Diabetes mellitus is rated under Diagnostic Code 7913.  Under the relevant rating criteria, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agents and a restricted diet.  A 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Finally, a 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2016).

As discussed above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

As to regulation of activities, it must be medically necessary for the veteran to have a "regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). The Veteran must have been "instructed to avoid strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 364  .

The Veteran was afforded a VA examination in connection with his increased rating claim in July 2015.  At that time he was found to have diabetes managed by a restricted diet, prescribed oral hypoglycemic agents and one insulin injection per day.  He did not require regulation of activities as part of his medical management for diabetes.  He visited his diabetic care provider less than 2 times per month.  He had not had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the prior 12 months.  He did not have progressive unintentional weight loss or loss of strength.  He was diagnosed with associated diabetic peripheral neuropathy of the bilateral lower extremities (the Board observes that his peripheral neuropathy is separately service-connected, and therefore not applicable to the rating of his diabetes mellitus).  There were no other pertinent physical findings noted.  

The Veteran has not submitted any private treatment records that would apply to the period on appeal.  

His VA treatment records are voluminous.  Although between June 2015 and the present, the Veteran's diabetes mellitus, type II, has been described as uncontrolled, his treatment has consistently included oral hypoglycemic agents, insulin injections, and a restricted diet.  It is noted that the VA treatment records consistently attribute the uncontrolled nature of the Veteran's diabetes to his inability to comply with a restricted diet.  His activity level has consistently been found to be within normal activities of daily living, and not restricted in any way.  There is no evidence of hospitalization for his diabetes and he does not visit his diabetic care provider more than twice per month.  

In light of the above, the Board finds that the Veteran's diabetes mellitus, type II, cannot be assigned a rating in excess of 20 percent during any period on appeal, because at no point in time has he required regulation of activities, has not experienced any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require visits to his diabetic care provider more than twice per month.  

As discussed above, the Board notes that the Veteran is already service-connected for peripheral neuropathy of the bilateral lower extremities.  He is also service-connected for erectile dysfunction associated with diabetes mellitus at a non-compensable evaluation and in receipt of special monthly compensation for the loss of use of a creative organ.  The Veteran has not appealed his evaluations for these disabilities, and their symptoms are therefore beyond the scope of this appeal.   There are no other complications due to diabetes mellitus.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The reduction in rating for residuals of prostate cancer is void ab initio; restoration of the 40 percent rating is granted, effective July 8, 2015.  

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's coronary artery disease claim.

The Veteran was afforded an examination in March 2015.  One episode of congestive heart failure had been reported in the prior year.  The examiner reported EKG results from July 2014 showing arrhythmia with multiple atrial contractions.  He also noted that in July 2013, the Veteran had left ventricle ejection fraction of 55 percent.  He noted that a July 2014 exercise stress test showed ejection fraction of 50 percent.   An interview-based METs test indicated a workload between 1 and 3 METS resulting in dyspnea and fatigue.  The examiner opined that the interview based METS test was the most accurate reflection of the Veteran's current cardiac functional level.  Although the examiner also noted that bony type pain in the arms and legs as well as his diabetes may contribute to his overall limitation of METs, it was not possible to accurately estimate the METs based solely on the cardiac disability alone.  

A September 2015 private evaluation confirmed his diagnosis of coronary artery disease, status post-bypass surgery, but did not include any testing upon which the Board may evaluate the severity of the Veteran's heart disability under the schedular criteria.  Submitted with that report was a September 30, 2015, private clinical summary indicating the continues existence of dyspnea and chest pains.   
A November 2015 written statement from the Veteran reports ongoing cardiac symptoms such as chest pain.  

The Board has searched the Veteran's VA treatment records, it has not revealed any evidence such as METs testing, EKG, electrocardiogram, or x-ray results, upon which it may evaluate the Veteran's heart condition.  While several records indicate a lack of cardiovascular symptoms, again, those records do not provide the requisite date for the Board to assess this claim under the applicable schedular criteria.  As the evidence is insufficient for the Board for evaluate the Veteran's claim especially considering the divergent findings given on the 2015 examination, a current examination is warranted to determine the severity of the Veteran's coronary artery disease. 


Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA cardiology examination to help determine the current severity of his service-connected coronary artery disease. The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should identify all present symptoms and manifestations attributable to service-connected coronary artery disease.  The examiner should provide to the extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness, or syncope; and an assessment as to ejection fraction due to left ventricular dysfunction.

If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or difficulty walking) that results in dyspnea, fatigue, angina, dizziness or syncope.

The examiner should determine whether the Veteran has had any episodes of acute congestive heart failure in the past year.. 

The medical rationale for all opinions expressed should be provided.

2.  Readjudicate the claim on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


